Case 1:18-cv-03127-JMS-DML Document 37 Filed 09/19/19 Page 1 of 1 PageID #: 162




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

  JAYDEN BOND,

                            Plaintiff,

                    v.                               Case No: 1:18-cv-03127-JMS-DML

  FISHERS HIGH SCHOOL,
  HAMILTON SOUTHEASTERN
  SCHOOL CORPORATION, aka
  HAMILTON SOUTHEASTERN
  SCHOOL DISTRICT, aka,
  HAMILTON SOUTHEASTERN
  SCHOOLS, and RICK WIMMER,

                            Defendants.


                         JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

        Plaintiff, Jayden Bond, and Defendant, Fishers High School, Hamilton Southeastern

 School Corporation, and Rick Wimmer, by their respective counsels, hereby stipulate to the

 dismissal of all claims in this matter, with prejudice, each party to bear its own costs and

 attorneys’ fees.


 Respectfully submitted,                               Respectfully submitted,


 Richard A. Jones (with permission)                    Liberty L. Roberts
 Richard A. Jones                                      Liberty L. Roberts
 The Law Office of Richard A. Jones                    CHURCH CHURCH HITTLE + ANTRIM
 7202 N. Shadeland Ave., Suite 214                     Two North Ninth Street
 Indianapolis, IN 46250                                Noblesville, IN 46060
 Phone: 317-845-9596                                   Phone: 317-773-2190
 Rajoneslaw08@aol.com                                  LRoberts@cchalaw.com
 Attorney for Plaintiff                                Attorney for Defendants
